J-A33003-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JIMMY JERMAINE POTTS, JR.

                            Appellant                  No. 9 EDA 2014


          Appeal from the Judgment of Sentence November 26, 2013
               In the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0001123-2012


BEFORE: LAZARUS, J., WECHT, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                           FILED MARCH 03, 2015

        Jimmy Jermaine Potts, Jr., appeals from the judgment of sentence

imposed by the Court of Common Pleas of Chester County after a jury

convicted him of murder of the first degree,1 two counts of attempt to

commit criminal homicide,2 two counts of aggravated assault,3 possessing an

instrument of crime,4 five counts of recklessly endangering another person,5

and criminal conspiracy.6 After careful review, we affirm.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. § 2502(a).
2
    18 Pa.C.S. §§ 901(a), 2501.
3
    18 Pa.C.S. § 2702(a)(1).
4
    18 Pa.C.S. § 907(a).
J-A33003-14



        At approximately 2:00 a.m. on January 27, 2012, Towayne Uqdah, his

cousin Andre Tutt and Kevin Morgan were walking toward Morgan’s car,

which was parked on a street in West Chester. Two men ran up to them,

yelled at them not to move, and then started shooting. Tutt ran away and

was shot once. Uqdah was shot nine times, and died from his injuries.

        Police arrested Potts and Greg Arrington for the shootings. Arrington

subsequently pled guilty to the murder of Uqdah.

        Potts’ trial began on September 30, 2013, and ended on October 3,

2013, when the jury found him guilty of the above-referenced charges. On

November 26, 2013, the court sentenced Potts to life imprisonment plus 27

to 54 years’ incarceration.

        This timely appeal followed, in which Potts raises the following issues

for our review:

        1. Did the trial court err in prohibiting the defense from
           questioning Jalen Newton about Newton’s gun purchases with
           codefendant and convicted murderer Gregory Arrington?

        2. Did the trial court err in prohibiting the defense from
           questioning eyewitness Andre Tutt about Tutt’s prior
           manipulation of the justice system?

Appellant’s Brief, at 7.

        “The decision to admit or exclude evidence is within the discretion of

the trial court and will not be reversed absent an abuse of that discretion.”
                       _______________________
(Footnote Continued)
5
    18 Pa.C.S. § 2705.
6
    18 Pa.C.S. § 903(c).



                                            -2-
J-A33003-14



Commonwealth v. Patterson, 91 A.3d 55, 74 (Pa. 2014) (citation

omitted). A finding of abuse of discretion may not be made “merely because

an appellate court might have reached a different conclusion, but requires a

result of manifest unreasonableness, or partiality, prejudice, bias, or ill-will,

or such lack of support so as to be clearly erroneous.” Commonwealth v.

Laird, 988 A.2d 618, 636 (Pa. 2010) (citation and quotation marks

omitted).

      At trial, the Commonwealth called Jalen Newton as a witness. Newton,

a close friend of Arrington who sold drugs with him, lived in Downingtown.

He testified that shortly after 2:00 a.m. on January 27, 2012, Arrington

called him several times on his cell phone. Arrington and Potts then drove

to Newton’s house, where they discussed the shooting in West Chester.

      On cross-examination, Newton testified that he and Arrington sent

frequent text messages to each other in January 2012. In response to the

question, “And it’s correct, isn’t it, that you were also talking with

[Arrington] about buying a gun,” Newton replied, “I don’t remember.” N.T.

Trial, 10/1/13, at 232.   When defense counsel sought to refresh Newton’s

recollection by showing him copies of the text messages, the Commonwealth

objected based on relevance.

      The following exchange took place out of the presence of the jury:

      The Court: The relevance then?

      Counsel:    Your Honor, it goes to Mr. Newton’s motivation to lie
                  to the police about his involvement in this matter, as



                                      -3-
J-A33003-14


                  well as Mr. Potts’ involvement and/or Mr. Arrington’s
                  involvement.

      The Court: And what does buying a gun have to do with any of
                 that?

      Counsel:    That Mr. Newton has every motivation to ingratiate
                  himself with the police, make it seem as though he
                  wasn’t a part of this, when in fact he and Mr.
                  Arrington were discussing purchasing a firearm just
                  about a week before it happened.

Id. at 233-34.

      Potts    argues   that   the   trial   court   erred   by   sustaining   the

Commonwealth’s objection, thus precluding him from continuing this line of

questioning.     He repeatedly states in his brief that evidence of a

conversation between Newton and Arrington about the purchase of a gun is

relevant.   However, he never explains why it meets the test of relevance,

namely, that the evidence has any tendency to make a fact more or less

probable than it would be without the evidence, and the fact is of

consequence in determining the action. See Pa.R.E. 401. As the trial court

correctly notes, “Whether or not . . . Newton and . . . Arrington discussed

purchasing a firearm a week prior to the incident in question is a collateral

matter, totally unrelated to whether [Potts] committed first degree murder

by shooting . . . Uqdah.” Trial Court Opinion, 3/27/14, at 4.

      It is well settled that “a trial court may properly preclude cross-

examination on collateral matters that are unrelated to the issues at trial.”

Commonwealth v. Dowling, 778 A.2d 683, 687 (Pa. Super. 2001)




                                       -4-
J-A33003-14



(citation omitted). Accordingly, the trial court did not abuse its discretion by

precluding counsel from questioning Potts about the purchase of a gun.

      At trial, the Commonwealth also called Andre Tutt, who testified that

Potts was one of the people who shot at him. N.T. Trial, 10/2/13, at 359.

On cross-examination, Tutt stated that he was going to “slide” on pending

robbery charges.    Id. at 369.   When asked by defense counsel if he had

“slid” before on previous charges, he responded, “I have no felonies, no

misdemeanors, nothing.”      Id. at 370.     Defense counsel then stated, “It

doesn’t mean you haven’t been accused.”             Id.   The Commonwealth

objected, and the court sustained the objection.

      Potts argues that the trial court abused its discretion by not allowing

him to cross-examine Tutt about accusations of criminal activity because

Tutt “has a strong potential self-interest in [Potts’] case.” Appellant’s Brief,

at 15. He notes that Tutt’s “prior ‘slides’ from criminal charges show that he

has inappropriately manipulated the judicial system when it was in his self-

interest.” Id.

      The credibility of a witness may be impeached by evidence that the

witness has committed a crime if it involved dishonesty or false statement.

Pa.R.E. 609.     However, a witness may not be impeached by evidence of

criminal activity that did not lead to a conviction.      Commonwealth v.

Jackson, 381 A.2d 438 (Pa. 1977).          Accordingly, the trial court did not




                                     -5-
J-A33003-14



abuse its discretion when it precluded the Commonwealth from questioning

Tutt about whether he had been accused of committing crimes.7

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/3/2015




____________________________________________


7
  In the argument section of his brief corresponding to Issue 2 (Did the trial
court err in prohibiting the defense from questioning eyewitness Andre Tutt
about Tutt’s prior manipulation of the justice system?) Potts states, “When
the defense attempted to elicit . . . Tutt’s prior inconsistent statements to
the authorities, the objection by the Assistant District Attorney was
sustained.” Appellant’s Brief, at 13-14. Potts includes no argument on the
issue of prior inconsistent statements, and accordingly, it is waived. See
Commonwealth v. Furrer, 48 A.3d 1279, 1281 n.3 (Pa. Super. 2012).




                                           -6-